Filed 7/12/21 P. v. Moten CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


THE PEOPLE,                                                 B307982

         Plaintiff and Respondent,                          (Los Angeles County
                                                            Super. Ct. No. NA112984)
         v.

VICTOR ANTHONY MOTEN,

         Defendant and Appellant.




      APPEAL from a judgment of the Superior Court of
Los Angeles County, Judith L. Meyer, Judge. Affirmed.
      Jack T. Weedin, under appointment by the Court of Appeal,
for Defendant and Appellant.
      No appearance for Plaintiff and Respondent.
                        _______________
      Victor Anthony Moten appeals from the judgment entered
after a jury found him guilty of making a criminal threat and
Moten admitted in a bifurcated proceeding he had suffered a
prior serious felony conviction within the meaning of the three
strikes law. No arguable issues have been identified following
review of the record by Moten’s appointed appellate counsel or
our own independent review. We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
       In an information filed November 19, 2019 Moten was
charged with making a criminal threat (Pen. Code, § 422)1 with
special allegations he had suffered a prior serious felony
conviction within the meaning of the three strikes law (§§ 667,
subds. (b)-(j), 1170.12) and section 667, subdivision (a). Moten
pleaded not guilty and denied the special allegations.
       According to the evidence presented at trial, on August 9,
2019 Bobbi Sutton called the 911 emergency number and then
went to a Long Beach Police Department station to report
threatening text messages she had received from Moten that
included bloody photographs of Nicole Brown Simpson. Moten
and Sutton had been in an on-again, off-again intimate
relationship for more than seven years. It was Sutton’s
understanding that she and Sutton were separated during
August 2019.
       After showing an officer the text messages, Sutton told him
she was scared and believed Moten had the ability to carry out
his threat to murder her. Sutton explained she believed Moten
was upset because she did not attend a court hearing at which he
was taken into custody, which resulted in his son being taken


1     Statutory references are to this code.



                                 2
into protective custody by the Department of Children and
Family Services. At trial, however, Sutton testified she loved
Moten, was not frightened by the messages and wished the case
had not gone to trial.
      A search warrant for Moten’s phone records confirmed that
the last four digits of his cell phone and the four digits available
for the text messages at issue were identical.
      When interviewed by police, Moten denied sending the text
messages. Testifying in his defense at trial, however, Moten
admitted sending the messages and photographs but insisted he
did not intend to threaten or frighten Sutton. Messages of this
sort, Moten claimed, were simply part of their relationship.
During his testimony Moten provided a number of examples of
comparable violent-seeming exchanges between them, including
several in which Sutton had made threats to harm Moten.
      The jury found Moten guilty of the charged offense. In a
bifurcated proceeding, after waiving his right to a jury trial,
Moten admitted the prior serious felony conviction.
      The trial court denied Moten’s motion to dismiss his prior
strike conviction under People v. Superior Court (Romero) (1996)
13 Cal.4th 497, but struck the section 667, subdivision (a), five-
year prior serious felony enhancement pursuant to section 1385.
The court sentenced Moten to four years in state prison, the
middle term of two years doubled under the three strikes law,
and awarded him 737 days of presentence custody credit. On
January 5, 2021 Moten’s sentence was recalled; and he was
resentenced to two years eight months in state prison, the lower
term of 16 months doubled under the three strikes law.
      Moten filed a timely notice of appeal.




                                 3
                           DISCUSSION
       We appointed counsel to represent Moten on appeal. After
reviewing the record, counsel filed a brief raising no issues. On
May 20, 2021 counsel wrote Moten and advised him that counsel
intended to file a no-issue brief and that Moten personally could
submit his own supplemental letter brief in which he identified
any contentions or issues he wished us to consider. We sent a
similar notice to Moten on May 20, 2021. We have received no
response.
       We have reviewed the entire record in this case and are
satisfied appellate counsel for Moten has complied with counsel’s
responsibilities and there are no arguable issues. (Smith v.
Robbins (2000) 528 U.S. 259, 277-284; People v. Kelly (2006)
40 Cal.4th 106, 118-119; People v. Wende (1979) 25 Cal.3d 436,
441-442.)
                          DISPOSITION
       The judgment is affirmed.



                                    PERLUSS, P. J.
     We concur:




           SEGAL, J.                FEUER, J.




                                4